DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments and associated amendments filed on 12/16/2021 have been fully considered but they are not persuasive. First, regarding the arguments regarding that neither Shelton or Leimbach teach a display screen located directly on the battery housing, the Examiner respectfully disagrees. Shelton discloses a battery comprising a battery housing 422 with a display 427 (figure 18 and par. 0194, displaying the current battery function and charge status of the battery, which is part of the system as a whole) disposed DIRECTLY on the battery housing. Shelton is silent as to the display specifically being a screen. However, Leimbach discloses a surgical instrument 2000 (and thus is analogous art with Shelton) with a display screen 2042/2043 attached directly to the housing of the surgical instrument. Additionally, Leimbach teaches in par. 0074 that an LCD display screen and LED indicators are equivalents in the art for being attached to the housing of a surgical instrument and for providing visual feedback to a user. Finally, in the same paragraph, Leimbach explicitly discloses that the output device 2042 (i.e., display screen) can be integrated with the power assembly 2006 (such that the power assembly 2006 is previously disclosed in par. 0067 as including a detachable battery). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute an LCD display screen for the LED indicator display of Shelton since Leimbach discloses them to be art-recognized equivalents in the art and thus both would be expected to perform the same function and fulfill the same purpose (i.e., yield predictable results) without affecting the overall operation of Shelton as both the LCD display screen and LED indicators are both disclosed as attachable to battery housings (par. 0074 of Leimbach). 
The applicant further argues that neither Shelton nor Leimbach discloses a battery attachable to the drive module housing at a first position or a second position. While it is believed that the applicant intended the first and second position to be different and separate locations on the drive module housing, this is not recited by the claims. Instead, the battery just must be attachable at different positions. If the surgical instrument were held sideways, the battery of Shelton is attachable at a horizontal position. If the surgical instrument is held vertically, the battery of Shelton is attachable at a vertical position. This is adequate to read on the claims as written. The rejections are still considered proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 41-43 are rejected under 35 U.S.C. 103 as obvious over Shelton IV et al. (US 2017/0202607, hereinafter Shelton) in view of Leimbach et al. (US 2015/0272574, hereinafter Leimbach).
Regarding claims 25 and 41, Shelton discloses a surgical instrument 100 with a drive module (combination of 102 and 104) comprising a drive module housing (see figure 2). A shaft assembly 110 is attachable to the drive module housing (see figures 2 and 3). A drive system comprising an electric motor 1942, 1944, 160 is positioned in the drive module housing (see figure 2 and par. 0151 and 0391). A drive shaft 145, 1932 in said shaft assembly is operably coupleable with the motor when said shaft assembly is attached to said drive module (par. 0151, 0391, figures 2 and 69). A control circuit is positioned in said shaft assembly (par. 0151 “shaft assembly may comprise rotary shaft control”). A battery 106, 400, 420 is attachable to said drive housing (figure 2). If the surgical instrument were held sideways, the battery of Shelton is attachable at a horizontal position. If the surgical instrument is held vertically, the battery of Shelton is attachable at a vertical position. The battery comprises a battery housing 422, at least one battery cell 424 configured to provide power to the drive system when the shaft assembly is attached to the drive module (fig. 2 and par. 0191), and a display 427 (figure 18 and par. 0194, displaying the current battery function and charge status of the battery, which is part of the system as a whole) in (at least mechanical) communication with the control circuit when said battery is attached to the drive module housing (see figure 2). 
Regarding the control circuit includes a microprocessor, par. 0477 makes clear that any control circuitry and can be implemented as a microprocessor. In the alternative, if this disclosure is interpreted as a teaching disclosure as opposed to an explicit disclosure, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize a microprocessor as the control circuitry in the shaft assembly as disclosed by Shelton, since Shelton suggests in par. 0477 that all circuitry can be implemented as a microprocessor by those skilled in the art. Furthermore, the Federal Circuit, applying KSR, has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Shelton is silent, however, to the display on the battery specifically being a screen and the screen displaying a function of the surgical instrument system in addition to a battery status. However, Leimbach discloses a surgical instrument 2000 (and thus is analogous art with Shelton) with a display screen 2042/2043 attached directly to the housing of the surgical instrument. Additionally, Leimbach discloses in par. 0074 that an LCD display screen and LED indicators are equivalents in the art for being attached to the housing of a surgical instrument and for providing visual feedback to a user. Finally, in the same par. 0074, Leimbach explicitly discloses that the output device 2042 (i.e., display screen) can be integrated with the power assembly 2006 (such that the power assembly 2006 is previously disclosed in par. 0067 as including a detachable battery). Leimbach discloses that the display can provide feedback to the user, including adjusting the display so that the user will know if the surgical instrument is in a sleep mode or not (par. 0111, 0156, 0160). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to substitute an LCD display screen for the LED indicator display of Shelton since Leimbach discloses them to be art-recognized equivalents in the art and thus both would be expected to perform the same function and fulfill the same purpose (i.e., yield predictable results) without affecting the overall operation of Shelton as both the LCD display screen and LED indicators are both disclosed as attachable to battery housings (par. 0074 of Leimbach). Additionally, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize the display to display a status of the surgical instrument other than battery status, as suggested by Leimbach in par. 0111, 0156 and 0160 for the purpose of informing a user of the instrument’s current sleep/awake status.
Regarding claims 41, 42 and 43, Shelton additionally discloses a control system 1408, 1902, 1952 (par. 0350, 0387, 0394, 0396, 0477). The drive module 102,104 has a switch/input 108 that is also considered part of the control system (figure 2 and par. 0151). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton and Leimbach in view of Chowaniec et al. (US 2016/0235402, hereinafter Chowaniec).
Shelton, as described and modified above, discloses a surgical instrument having a battery with a display (par. 0194). However, Shelton is silent as to the display being a electrophoretic media. Attention is directed to the Chowaniec reference, which discloses a surgical instrument (and thus is analogous art to Shelton) having a display 310 comprising electrophoretic media (par. 0050-0052). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize electrophoretic media as the display of Shelton as taught by Chowaniec in order to provide a flexible screen that can display more information than a flat screen (par. 0050-0052 for motivation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792